         Case 2:20-cr-00032-JCC Document 195-2 Filed 08/17/21 Page 1 of 4




Honorable John C. Coughenour, United States District Judge,

My name is Jessica Shea. I am 45 years old, married, and have three sons (one of whom is Cameron, the
defendant). I have maintained full time employment in the technology industry for the past 10 years, and
before that worked for a non-profit that provides immediate refuge for children. I am passionate about
volunteering at and donating to organizations that advance the cause of racial justice and equality, and
ones that help children and animals in need.

The Cameron I know is not the one you see before you. That’s part of my journey with this – trying to
reconcile the Cameron I know with the Cameron who committed these crimes. I am trying to figure out
how to love someone unconditionally, someone who has done things that go against the very fiber of my
being, and how to support a son, not the way you read about in parenting books, but the way required in
extremely difficult and challenging circumstances.

Cameron has always been a force of nature. He’s incredibly smart and fiercely passionate, and prior to
this, a force for good. When he was in elementary school and there was a new kid, he was the first one to
say hi and welcome them into his friend group. When he was in middle school, he brought home every
single animal he ever came across. Snails, slugs, ants, spiders, hermit crabs – you name it, we raised it!
When he was in high school, he was the one who stood up for anybody getting bullied and made sure
they were safe and didn’t feel alone. Every time a mom came up to me, gushing about how much of a
difference Cameron has made in their child’s life, I beamed with pride.

When he became an adult, that “fighting for the underdog” mentality translated into helping others. He
volunteered to help the homeless. He partnered with his workplace union to advocate for his co-workers.
And, when he was in a relationship with a single mother, he helped raise her daughter as if she were his
own. The days I got to watch him play with her, read to her, and comfort her will always have a special
place in my heart.

That Cameron got lost. I can’t tell you why – I just don’t know. I can tell you I’ve spent every day since
February 26, 2020 trying to work it out. When did he first come across this group? Why did he deepen his
involvement? What drove him to hurt others in such terrible and frightening ways? Several months ago, I
found and reached out to Life After Hate, a non-profit committed to helping people leave the violent far-
right, and have been meeting with them every other week, both for support and to try to understand.
Before this happened, I wasn’t even aware these groups existed but now I’m focused on educating myself
so I can learn how to best support Cameron once he is released from prison and ready to leave the
movement.

As I’ve told Cameron, I love him and I support him. That doesn’t mean I will do anything and everything
for him once he’s released. It does mean that I will help in ways that contribute to a positive and
constructive life, and I will walk alongside him, boundaries firmly in place, as he takes accountability and
makes things right.

To the victims: I am so, so sorry for the unimaginable pain and horror you have gone through. If there
were words I could say to make everything better, I would say them in an instant. You have been and will
continue to be in my thoughts, heart, and prayers.
        Case 2:20-cr-00032-JCC Document 195-2 Filed 08/17/21 Page 2 of 4




To the judge: I am thankful there is a system in place to protect society from dangerous and harmful
people, and rehabilitate and reform those who have committed crimes. Thank you for your contributions
to that.

To Cameron: This has been hard on so many people, in many ways – your victims, your family, and the
innocent lives you’ve impacted by furthering hate. The road forward will not be an easy one but if
anybody can do it, it’s you. I love you, I support you, and we’ll get through this. Together.

Jessica Shea
         Case 2:20-cr-00032-JCC Document 195-2 Filed 08/17/21 Page 3 of 4



Honorable John C. Coughenour,

My name is Mike Shea. I am a 48-year-old father of three sons and have worked in the hospitality
industry for over 30 years.

When thinking about writing this letter, I wasn’t sure I could write anything at all to be honest. The
shock, the anger, the sadness – all my emotions about this have made it very difficult for me to express
all the things I want to say.

First, I love my son. He has many qualities that I admire and wish I had. He seeks knowledge and is
always motivated to accomplish his goals. If Cameron wants to learn something, he is all in and goes
100% until he has mastered it. Even as a child in elementary school, he was out in the field studying the
insects and plants instead of playing the typical playground games. His curiosity was never-ending, and
he soaked up all the information he could.

It didn’t stop there, though. He also loved sharing what he learned. If you were in arm’s length of
Cameron, you were going to hear about all the cool stuff he had just learned. His passion was contagious
and those that were close to him appreciated every ounce of it. But Cameron was not just about
dinosaurs and insects – he was also about acceptance and wanted other to feel accepted. If there was a
new kid in school, Cameron would be the first to reach out, introduce himself, and lend a hand. This is
what I admired most about Cameron, being a good person to others.

The Cameron I see in the news is not the Cameron I know. Hearing about the crimes came as a real
shock to both his mother and me. This is something that will affect our family for some time to come,
and something that we are coming to grips with as we heal. I can’t tell you why he has done these
things. All I can say is that he was raised in a home of acceptance and love for all people. Hate has no
place in our home, and never will. My hope is that Cameron learns from this and comes out the other
side a better person. I want to think everybody is capable of learning from their mistakes and doing
better next time, including Cameron.

My heart goes out to the victims and there is nothing I can say or do to make their pain go away all I can
give them is my thoughts and prayers. These are the people I feel for the most and hope they can
forgive my son someday.

Mike Shea
         Case 2:20-cr-00032-JCC Document 195-2 Filed 08/17/21 Page 4 of 4



Honorable John C. Coughenour, United States District Judge,

My name is Jacob Shea. I am a 22-year-old college student attending Eastern Washington University
pursuing a master’s degree in computer science. I recently graduated from Whitworth University
earning undergraduate degrees in computer science and mathematics. For work, I am a student service
contractor for the U.S. Geological Survey doing miscellaneous tech work for the government agency. I
am passionate about helping others and this is shown through my work in Northwest Gives, a local
nonprofit that helps connect people in need of basic necessities to food shelters.

I am the middle child of three, the oldest being Cameron Shea. Growing up alongside him gave me a
unique perspective on who he was as a person. Throughout my life, I fondly remember him standing up
for me and having my back. When I would get bullied at school, he stood up for me when I didn’t have
the ability to stand up for myself. When I did not have any friends to spend time with, he would bring
me along to spend time with his. He did what he could to help me throughout life.

It is difficult to see him face these very serious criminal charges. I still have trouble coming to terms with
what he did. What was he thinking? What led him down this path? Questions that only he has answers
to that leaves everyone else involved to only speculate. As I recall from what he told me while being
detained, he wants to change his life and stay out of trouble. I imagine he is getting a taste of the
punishments he has in store for him and is realizing the significance of the mistakes he has made.

I have been trying to come to terms with the person Cameron has become and the mistakes he has
made. It is difficult for me to see past the older brother I grew up with. In the same sense, I imagine it is
difficult to see him as someone more than the person who committed these crimes. I hope that
everyone can find a middle ground between the two – the character he possesses and the poor life
choices he has made.

Jacob Shea
